Citation Nr: 1548699	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-01 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for upper respiratory disability, including a sinus disability.

2.  Entitlement to service connection for disability manifested by left thigh numbness.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel







INTRODUCTION

The Veteran had active duty service from June 1986 to October 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision in which the RO, inter alia, denied the claims for service connection for disability manifested by left thigh numbness and upper respiratory disability.

In June 2015, the Board remanded the claims for service connection to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the Veteran.  A review of the documents in Virtual VA reveals that the documents were either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.  

The Board's disposition of the claim for service connection for upper respiratory disability is set forth below.  The remaining claim on appeal addressed in the remand following the order; this matter is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

In a September 2015 rating decision, the RO awarded service connection for an upper respiratory disability, namely asthma and allergic rhinitis.




CONCLUSION OF LAW

As the September 2015 award of service connection for asthma and allergic rhinitis represent a full grant of the benefit sought with respect to the claim for service connection for upper respiratory disability, there remains no case or controversy with respect to that matter affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue. 38 C.F.R. § 20.101(d).

Although the Veteran perfected an appeal to the Board with respect to the June 2009 denial of service connection for upper respiratory disability, in a subsequent September 2015 rating decision, the RO granted service connection for asthma and allergic rhinitis.  Under these circumstances, the Board finds that the claim for an upper respiratory disability, which was formerly in appellate status prior to September 2015, has been granted by the decision of the lower adjudicative body, fully resolving the Veteran's appeal as to this matter.  

Hence, with respect to the upper respiratory disability claim, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. §19.4.  In the absence of any justiciable question, the appeal as to the claim for service connection for an upper respiratory disability must be dismissed.


ORDER

The appeal as to the claim for service connection for upper respiratory disability is dismissed.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran has alleged that he suffers from numbness in the left outer thigh and that these symptoms had been persistent since service.  Service treatment records reflect an assessment of meralgia paresthetica beginning in August 2005.  An August 2015 VA examiner diagnosed the Veteran with left lateral femoral cutaneous neuropathy and noted that his left lateral thigh numbness was due to compression against the left leg and that he did not recall any specific injury.  The examiner then opined that this condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  However, this opinion did not contain a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Therefore, an addendum opinion is required to resolve this claim.

Accordingly, and given the other development being accomplished (as noted below), the Board finds that further medical opinion with sufficient findings-based on full consideration of the Veteran's documented medical history and assertions, and supported by a thorough, clearly-stated rationale-is needed to resolve the claim for service connection for disability manifested by left thigh numbness, now diagnosed as left lateral femoral cutaneous neuropathy.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Hence, the AOJ should arrange to obtain an addendum opinion from the VA physician that provided the August 2015 opinion or another appropriate physician based on claims file review, if possible.  The AOJ should only arrange for further examination of the Veteran to obtain the requested opinion if such examination is deemed necessary in the judgment of a competent medical professional-i. e., the physician designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to obtaining further medical opinion on this claim, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A  § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  

Clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the physician who evaluated the Veteran and provided the August 2015 opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion based on file review (to the extent possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate professional, if deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report must reflect full consideration of the Veteran's documented medical history and assertions.  

With regard to diagnosed left lateral femoral cutaneous neuropathy, the physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during, or is otherwise medically related to, the Veteran's period of service. 

In addressing the above, the physician must consider and discuss all in- and post-service medical and other objective evidence, and all lay assertions-in particular, the in-service assessments of meralgia paresthetica beginning in August 200,5 as well as the Veteran's assertion that such symptoms have been persistent since service.

The physician is advised that the Veteran is competent to report injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the physician should clearly so state, and explain why..

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence (to particularly include all that added to the electronic claims file since the last adjudication) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


